Citation Nr: 0014469	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  99-20 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to secondary service connection for diabetic 
retinopathy of the left eye.  

2.  Entitlement to an increased evaluation for enucleation of 
the right eye, currently evaluated as 40 percent disabling.  

3.  Entitlement to a total disability based on 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from May 1957 to September 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

This decision will address the issues of entitlement to 
secondary service connection for a left eye disability and 
entitlement to an increased evaluation for a right eye 
disability, currently evaluated as 40 percent disabling.  The 
TDIU issue will be addressed in the remand which follows this 
decision.  


FINDINGS OF FACT

1.  The veteran has a service-connected right eye disability 
and has been diagnosed with diabetic retinopathy of the left 
eye.   No link between the two disabilities is of record.  

2.  The claim of entitlement to secondary service connection 
for a diabetic retinopathy of the left eye is not plausible.  

3.  The veteran's right eye disability is manifested by 
enucleation and the use of a well-fitting prosthesis.  The 
vision in the left eye is 20/20.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to secondary service connection 
for a left eye disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  

2.  A disability rating of more than 40 percent for a 
disability of the right eye is not warranted. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 3.383, 4.1, 4.7, 4.84a, 
Diagnostic Code 6066 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Secondary Service Connection

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310(a) (1999).  See Allen v. Brown, 8 Vet. App. 448 
(holding that when aggravation of a non-service-connected 
disorder is proximately due to or is the result of a service-
connected disability, that extent of aggravation is service 
connected on a secondary basis).  A claim for secondary 
service connection, like all claims, must be well-grounded. 
Reiber v. Brown, 7 Vet. App. 513 (1995).  Generally, when a 
veteran contends that his or her service-connected disability 
has caused a new disability, he or she must submit competent 
medical evidence of a causal relationship directly between 
the two disabilities to establish a well-grounded claim.  
Jones v. Brown, 7 Vet. App. 134 (1994).  

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

The record shows that the veteran was granted service 
connection for right eye enucleation in September 1969.   The 
record also shows that he has been treated for left eye 
diabetes retinopathy.  VA outpatient treatment records show 
that in 1998, diabetes mellitus type II and diabetic 
retinopathy were diagnosed.  On VA eye examination in March 
1999, the examiner diagnosed, history of diabetes with 
background diabetic retinopathy and history of macular grid 
therapy for clinically significant macular edema, left eye, 
stable at this time.  The examiner stated that the left eye 
condition was secondary to diabetes.  On VA eye examination 
in July 1999, diagnosis for the left eye was the same as that 
found in March 1999.  

There is nothing in the record to show that the veteran's 
left eye disability is related to his service-connected right 
eye disability.   In addition, the record does not reflect 
any medical evidence which shows that the veteran's left eye 
disability is aggravated by his service-connected right eye 
disability.  However, a VA examiner has opined that the left 
eye disability is due to the veteran's nonservice-connected 
diabetes.  In sum, the veteran has not submitted medical 
evidence of a nexus between his left eye disability and his 
service-connected right eye disability either due to 
causation or due to aggravation.  Thus the claim is not well 
grounded. 

Finally, the Board emphasizes that there is no evidence of 
record to suggest that the veteran is a trained medical 
professional.  Therefore, although he is competent to relate 
and describe symptoms, he is not competent to offer an 
opinion on matters that require medical knowledge, such as 
determinations of etiology.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Absent medical evidence of a 
nexus between the two disabilities, the claim is not 
plausible.  

The veteran's representative has requested a VA examination 
with an opinion.  However, under these circumstances, the 
Board finds that since the veteran has not submitted a well 
grounded claim, the duty to assist is not triggered and VA 
has no obligation to further develop the veteran's claim.  
Epps, 126 F.3d at 1469; Morton, 12 Vet. App. at 486; Grivois 
v. Brown, 5 Vet. App. 136, 140 (1994).

The veteran is free at any time in the future to submit 
evidence in support of his claim.  A medical opinion linking 
any current findings of diabetic retinopathy with his right 
eye disability would be helpful in well grounding his claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

B.  Increased Evaluation

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented a claim that is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1999).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1999).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

Service connection was granted for enucleation of the right 
eye in September 1969, and a 40 percent evaluation was 
assigned.  This was based on service medical records which 
showed that the veteran was struck in the right eye by a 
glass which was thrown by an unknown person in February 1965.  
The eye was enucleated and the veteran was fitted with a 
prosthesis.  

On VA examination in March 1999, the examiner noted that the 
veteran had a well fitting prosthesis in the right eye.  
Examination of the left eye showed old macular grid laser 
therapy for diabetic macular edema.  There were some residual 
microaneurysms and a small amount of edema located temporal 
to the foveal region.  There was no evidence of any 
proliferative diabetic retinopathy changes and no evidence of 
any neovascularization of the disk (NVD) or 
neovascularization elsewhere (NVE).  Near and far vision were 
20/20, and it was noted that there was no diplopia.  On VA 
examination in July 1999, examination of the left eye showed 
no abnormality.  Vision was 20/20.  

Compensation is payable for specified combinations of 
service-connected and nonservice-connected disabilities as if 
both disabilities were service-connected, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct. 38 C.F.R. § 3.383(a) 
(1999).  Blindness in one eye as the result of service-
connected disability and blindness in the other eye as a 
result of nonservice-connected disability is one such 
combination. 38 C.F.R. § 3.383(a)(1).

It must be noted that only the veteran's right eye is service 
connected and that he is not blind in both eyes.  
Accordingly, the provisions of 38 C.F.R. § 3.383 (pertaining 
to disability of paired organs) is not for consideration.  
Under 38 C.F.R. § 4.84a, Diagnostic Code 6066, the anatomical 
loss of one eye warrants a 40 percent evaluation, in addition 
to special monthly compensation.  An additional 10 percent 
should be added if an artificial eye cannot be worn. 38 
C.F.R. § 4.84a.  Pursuant to 38 C.F.R. § 4.75 (1999), the 
best distant vision obtainable after best correction by 
glasses will be the basis of ratings.  In order to be 
eligible for a rating beyond 40 percent, vision in the 
sighted eye would have to be 20/50.  38 C.F.R. § 4.84a, Part 
4, Code 6065 (1999).  

It is noted that the veteran has no right eye vision due to 
the enucleation.  Distant vision and near vision in the left 
eye was noted on VA examination to be 20/20.  These findings 
do not afford a basis for an increased rating.  38 C.F.R. § 
4.84a, Diagnostic Codes 6065-6066.  Additionally, the 
evidence of record shows that the veteran can wear the 
prosthesis and that it has been reported to be well fitting.  
Accordingly, there is no basis for an additional 10 percent 
due to inability to wear a prosthesis.

Accordingly, after a review of the medical evidence, the 
Board concludes that an increased rating for anatomical loss 
of the right eye is not warranted. 38 C.F.R. §§ 3.383(a)(1), 
4.75, 4.84, Diagnostic Code 6066.

Because the evidence in this case is not approximately 
balanced, the benefit-of-the-doubt doctrine does not apply, 
and the claim for an increase rating in excess of 40 percent 
for a service-connected enucleated right eye must be denied. 
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 (1998); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to secondary service connection for diabetic 
retinopathy of the left eye is denied.  

Entitlement to a rating in excess of 40 percent for 
anatomical loss of the right eye is denied.



REMAND

Concerning the veteran's claim for a TDIU, the Board notes 
that the RO issued a rating decision on this issue in April 
1999.  Subsequently, in October 1999, the RO granted service 
connection for tinnitus and for a hearing loss.  However a 
Supplemental Statement of the Case discussing these issues in 
conjunction with the TDIU claim was not issued.  In addition, 
the Court has held in Friscia v. Brown, 7 Vet. App. 294 
(1995), that the Board has a "duty to supplement the record 
by obtaining an examination which includes an opinion on what 
effect the appellant's service-connected disabilities have on 
his ability to work." The record does not indicate that an 
examiner has provided such an opinion regarding the veteran's 
various service-connected disabilities.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:


1.  The RO should arrange for a VA 
examination of the veteran to determine 
the nature, extent and severity of his 
service-connected disabilities:  (1) 
enucleation of the right eye (2) tinnitus 
(3) and bilateral hearing loss.  All 
necessary tests should be conducted.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  It is imperative that the 
examiner comment, to the degree possible, 
on the impact that the service-connected 
disabilities only have on the veteran's 
employability, and complete rationale 
must be given.  

2.  The claims folder and a copy of the 
Board's REMAND of this case, must be 
reviewed by the examiner in conjunction 
with his or her examination of the 
veteran.  Any further indicated special 
studies should be performed.

3.  If the veteran fails to appear for 
the scheduled examination, a copy of the 
notice to appear should be included in 
the claims folder.  He must also be 
notified of the provisions of § 3.655 and 
a discussion of this provision must be 
included in the supplemental statement of 
the case.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed. In particular, the RO should 
review the requested examination report 
and required opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
REMAND and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  The RO should then adjudicate the 
claim of entitlement to a total rating 
based on unemployability due to service-
connected disabilities with consideration 
of 38 C.F.R. §§ 3.340, 3.341, and 4.16 
(1999).  



If the decision with respect to the claim remains adverse to 
the veteran, he and his representative should be furnished a 
supplemental statement of the case and afforded a reasonable 
period of time within which to respond thereto.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.  He may present additional 
evidence or argument while the case is in remand.   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 



